Title: Dumas to the American Commissioners, 2 October 1778: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, October 2, 1778, in French: Since my last letter I have spent ten days in Amsterdam in the service of the United States-one day with the Grand Facteur, two with our friend and seven writing 615 numbers, 2460 folios, 2255 times “A” and 2255 times “Passy 31. Aoust 1778” on your promissory notes. When I left Amsterdam they were being placed successfully; Sir Grand will tell you more, especially about the part our friend had in the success.
I am certain Britain will continue to evade our remonstrances; there is unrest at the exchange in Amsterdam. Enclosed are two pieces given to me. Be so good as to send me a declaration I can forward to our friend on your behalf to calm Dutch fears of being excluded from American trade and to speed the eventual conclusion of a treaty of commerce. The aim is not only to have such a document ready but to involve the city of Amsterdam in these demarches. My role is to be an intermediary between you gentlemen and those of Amsterdam. The Grand Facteur is away; when he returns I will show him this letter. I forward you a copy of a letter from England for Samuel Stockton.>
